EXH|B|T 11

l|||!l|lll||llllll|lliHilllll|ll|ll||Il

201302190¢22450 Bk :LR4691 P§'SAB

REcoRoeo cranston.Rt 111
Loan #:3013419704 ozr1s/2o1s 01:41;33 en near me

ll|l\l|\\|\llll|l\\lli\\\\\l\l|\ll\\|l|l|||ll|||||||||lll|ll

ASSIGNMENT OF MORTGAGE

Contact JPMORGAN CHASE BANK, N.A. for this instrument 780 Kansas Lane, Suite A, Monroe, LA
71203, telephone # (866) 756-8747, which is responsible for receiving payments _

FOR GOOD AND VALUABLE CONSIDERATION, the sufficiency of which is hereby acknowledged the
undersigned FEDERAL DEI’OSIT INSURANCE COR?ORATION, AS RECEIVER OF WASHINGTON
MUTUAL BANK F/K/A WASHINGTON MUTUAL BANK, FA, WHOSE ADDRESS IS 700 Kansas Laoe,
MC 8000, MONROE, LA, 71203, (ASSIGNOR), by these presents does convey, grant. assign. transfer and set
over the described Mongage with all interest seemed thereby, all liens, and any rights due or to become due thereon
to JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, WHOSE ADDRESS lS 700 Kansas Lane, MC
8000, MONROE, LA 71203 (866)756'8747, ITS SUCCESSORS OR ASSIGNS, (ASSlGNEE).

Said Mortgage dated 03/16/2007 made by ALICE D. PETRONE to WASHINGTON MUTUAL BANK, FA and
recorded in the Land Evidence Records in the Town of CRANSTON, State of Rhode Island, in Volume 3623, Page
224.

Encumbering property sometimes known as: 24 BREI'I`ON WOODS DRIVE
CRANSTON. R.I 02920

This Aa§gnment k made without recourse, representation or warranty, express or implied, by the FDIC in its
corporate capacity or as Receiver.

This Assignment is intended to further memorialize the transfer that occurred by operation of law on
Septcmber 25, 2008 as authorized by Section ll(d)(Z)(G)(i)(II) of the Federal Depodt lnsurance Act, 12
U.S.C. 51821 (d)(Z)(G)(i)(H)

IN WITNESS WHEREOF, FEDERAL DEPOSIT INSURANCE CORPORATION, AS RECEIVER OF
WASH[NGTON MUTUAL BANK F/KIA WASHINGTON MUTUAL BANK, FA, by JPMORGAN EHASE

BANK., NATIONAL ASSOCIATION, its Attorney-in-Fact have set their hand on 013
(MlM/DD/YYYY).

"" M_
VICE PRESIDENT
Signed and delivered in the presence of:

M;{&. wm

s'rATr. or LouxsmNA
PARISH OF OUACHITA l ,
on _o;at_/_&t_/zol 3 MwDD/YYY¥). before me appeared _lmm_el@-¢_L__., to

me personally known, who did say that he/shclthey is/are the V'lCE PRESIDENT of JPMORGAN CHASE BANK,
NATIONAL ASSOCI.AT!ON as Attorney-in-Fact for FEDERAL DEFOSI'I` INSURANCE CORPORATION, AS
RECEIVER OF WASHINGTON MU'I'UAL BANK F/K/A WASHINGTON MUTUAL BANK. FA and that the
instrument was signed on behalf of the corporation (or association), by authority from its board of directors, and that
he/she/they acknowledged the instrument to be the free act and deed of the corporation (or association).

va-
Notary Public - State of LOUISIANA
Commission expires: Upon My Death

 

When Recorded Return To:
JPMorgan Chase Bank, NA
C/O NTC 2100 Alt. 19 North
Palm Ha.rbor. FL 34683

JPCAS 19203213 -__WAMU CJ4634578 '1`01130240!5 [C] FRMRII_JPCASS

\||lll|||ll|ll||l|\ll|I|ll\lll|l|||||l||ll||||||||

*19203213*

x

